EMPLOYMENT CONTRACT

 

THIS EMPLOYMENT AGREEMENT is made the 20 day of June, 2003 between

JEFFREY LUBELL,

Businessman, whose address is 1561 - 8th Street, Manhattan Beach, CA 90266



(the "Executive")

AND

GUSANA EXPLORATIONS INC.

, a Nevada corporation whose address is 244-2906 West BroadwayVancouver, British
Columbia, Canada V6K 1G8



(the "Company")

WHEREAS,

the Executive and the Company wish to execute this Agreement in order to
determine their rights and obligations in relation to the Executive's employment
by the Company:



IN CONSIDERATION

of (i) the payment of a signing bonus at execution of this Agreement in the
amount of $250,000.00 to the Executive by the Company, (ii) the mutual covenants
and agreements herein contained and (iii) other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the Executive,
the parties hereby agree with one another as follows:



INTERPRETATION

Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

"Board" means the board of directors of the Company from time to time;

"Business" means the business carried on by the Company of designing,
manufacturing, marketing and distributing clothing, and such other business as
is carried on by the Company from time to time;

"Business Day" means any day of the week except Saturday, Sunday or any
statutory or civic holiday observed in Los Angeles, California;

"Competitive Business" means a business that competes with the Company for
Customers or employees or in respect of the development of Products;

"Customer" means any Person who is a customer of the Company during the Time
Period;

"Intangible Property" means all discoveries, inventions, improvements,
techniques, concepts and ideas, whether patentable or not, know-how and similar
intangible property made, discovered, conceived, invented or improved by the
Executive since the beginning of his employment by the Company, during the term
of his employment hereunder and for 6 months thereafter, whether alone or with
others and whether during regular working hours and through the use of the
facilities and property of the Company or any affiliate or otherwise, in any way
relating to the Business of the Company or any affiliate;

"Person " includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, the Crown or any agency or instrumentality
thereof or any other entity recognized by law;

"Product" means:

any product or service manufactured, sold or distributed or any product being
developed by the Company as part of the operation of the Business; and

any product or service which is designed to serve the same purpose as, or which
is readily capable of being used to serve the same purpose as any of the
products or services referred to in paragraph (i) above;

"Territory" means those provinces of Canada and states of the United States of
America in which the Company carries on its Business as at the date of this
Agreement and any additional province or state in which the Company hereafter
carries on its Business; and

"Time Period" means the period commencing on the date hereof and ending one (1)
year after the termination of the employment of the Executive with the Company
for any reason whatsoever.

Headings and Division

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation of this Agreement. The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer and will not be considered part of this Agreement. References
to an Article, Section or Subsection are to the corresponding Article, Section
or Subsection of this Agreement.

Number and Gender

In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.

Currency

All references in this Agreement or any other agreement made between the
Executive and the Company to dollars, unless otherwise specifically indicated,
are expressed in United States currency.

Interpretation

The terms and provisions of this Agreement will not be construed against the
Company merely because the Company has acted to prepare this Agreement.

EMPLOYMENT

The Company hereby agrees to employ the Executive as its President and the
Executive hereby accepts such employment, on and subject to the terms of this
Agreement. In faithfully and diligently performing his duties and
responsibilities as President of the Company, the Executive will comply with all
lawful and reasonable instructions as may from time to time be given to him by
the Board. The Company reserves the right during the course of the Executive's
employment to modify the Executive's duties and responsibilities as the Company
deems necessary and appropriate from time to time.

TERM

This Agreement and the Executive's employment will be for a term of one year
commencing on June 24, 2003, and expiring on June 23, 2004, subject to earlier
termination as provided in Article 12. At the end of the initial term of this
Agreement, it will be automatically renewed for asuccessive one year period
unless either party gives written notice to the other party of non-renewal at
least 90 days in advance of the expiration date of the then current term or
period. The initial term and each additional one year period in which this
Agreement remains in effect are collectively referred to as the "Term").

DUTIES

Devotion of Time

During the Term, the Executive will

devote substantially all of his full time and energies to the Business and
affairs of the Company and its subsidiaries;

well and faithfully serve the Company and its subsidiaries;

use his best efforts, skills and abilities to promote the interests of the
Company and its subsidiaries; and

serve as an officer and director of the Company and any subsidiary of the
Company if duly elected or appointed as such.

Duties

The Executive's duties will include but not be limited to, the following:

providing leadership, direction and control for all aspects of the Company's
development and operations in order to maximize profitability compatible with
the best long and short-term interests of shareholders, customers, employees and
the public;

developing and maintaining a sound plan of organization to provide the Company
with a qualified management team;

directing the Company's long range strategic planning and determining the
allocation of corporate resources in a manner which will provide optimum long
term return on investment for the shareholders;

establishing corporate annual operating and profit plans and presenting and
submitting such plans to the Board for approval; and

monitoring the Company's performance in relation with the annual business plans
and budgets and initiating corrective actions, when necessary, in an effort to
meet and exceed performance targets.

The Executive will also perform such other tasks and duties related to the
foregoing as may from time to time be determined by the Board. The Executive
will, in carrying out his obligations under this Agreement, report to the Board
on a regular basis.

Hours of Work

The Executive acknowledges that the hours of work involved will vary and be
irregular and are those hours required to meet the objectives of the Company.
The Executive acknowledges that this Section constitutes an agreement to work
such hours where such agreement is required by applicable legislation. The
Executive also acknowledges that he is a senior officer of the Company and is in
the position of a fiduciary with respect to the Company and all of its property
and assets, whether tangible or intangible.

Place of Work

The Executive acknowledges that in order to devote substantially all of his full
time and energies to the Business and affairs of the Company, the Executive will
be required to reside within the vicinity of Los Angeles, California and to
fulfill his duties to the Company primarily from the Company's principal
business office in Manhattan Beach, California.

CONFIDENTIAL INFORMATION

No Use of Other Information

The Company is not employing the Executive to obtain the confidential
information or business opportunities of any prior employer and the Executive is
hereby requested and directed by the Company to disclose to the Company in
writing, and to comply with, any obligations that he may have to any prior
employer.

Confidentiality Obligations

The Executive acknowledges that as President, the Executive has acquired and
will acquire information about certain matters and things which are confidential
to the Company and which information is the exclusive property of the Company.
Further, the Executive acknowledges that the Business depends significantly upon
the maintenance of trade secrets, technical innovations and other confidential,
proprietary information that the Company has developed over a long period of
time and at great expense. The Executive further acknowledges that the Company
has developed a close and valuable relationship with many of its customers and
suppliers. In partial consideration for the Executive's employment by the
Company, the Executive covenants and agrees that he will not, at any time during
the term of his employment by the Company or thereafter, until such information
becomes part of the public domain, reveal, divulge or make known to any persons
or entity (other than the Company and its duly authorized employees) or use for
his own or any other's benefit, the Company's trade secrets, the source code of
its software products, software products, production processes and materials,
formulae, research techniques or accomplishments, copyrights, trademarks,
patents, knowledge of any of the business or financial affairs of the Company,
and personnel files, as well as customer lists and information concerning the
identity, needs, and desires of actual and potential customers of the Company
and its subsidiaries, joint ventures, partners, and other affiliated persons and
entities as well as any other information regarded by the Company as
confidential, which during or after his employment pursuant hereto is made known
to the Executive. The Executive acknowledges that, without prejudice to any and
all other rights of the Company, an injunction is the only effective remedy to
protect the Company's rights and property as set out in this Section.

INVENTIONS AND DISCOVERIES

Disclosure and Assignment

The Executive agrees to fully and freely (and without expense to the Company)
record in a legible manner, in writing or in electronic form, and to communicate
to the Company, and the Executive hereby assigns to the Company without the need
for any further consideration or compensation therefor, all of his right, title
and interest in and to all Intangible Property.

Waiver of Moral Rights

The Executive irrevocably waives in favour of the Company any and all moral
rights that he may have with respect to the Intangible Property.

Ownership

All Intangible Property will be the sole and exclusive property of the Company
and, upon request by the Company at any time or from time to time during the
term or after the termination of the Executive's employment, the Executive will
deliver to the Company all designs, drawings, sketches, models, prototypes,
notes and other data and records relating to the Intangible Property that may be
in his possession or otherwise available to him.

Further Documents

The Executive agrees that he will at all times (both during the continuance of
his employment hereunder and at all times thereafter) take all action and
execute and file all such documents to assist the Company or its assignees in
every way to protect the rights of the Company or its assignees under this
Article 6 (including without limitation the execution of one or more waivers of
moral rights) and to vest in the Company or its assignees the entire right,
title, interest and benefits (including without limitation patent and copyright
rights) in and to any and all Intangible Property.

Non-Disclosure of Intangible Property

The Executive will not (either during the continuance of his employment
hereunder or at any time thereafter) disclose any of the Intangible Property to
any Person or use any of the Intangible Property for his own purposes or for any
purpose other than those of the Company and its affiliates. Notwithstanding the
foregoing in this Article, the Executive will have the right to disclose
Intangible Property as directed by the Company (other than by the Executive),
provided that all such disclosure is solely for the purpose of furthering the
Company's interests.

CONFLICT OF INTEREST

During the Term, the Executive will give the Company his undivided loyalty and
will devote his entire working time, ability, and attention to the Business, and
he will not accept other employment or engage in any other outside business
activity which interferes with the performance of his duties and
responsibilities under this Agreement, except with the prior written consent of
the Company.

VACATION

The Executive will be entitled to a vacation of up to four (4) weeks in each
calendar year. Such vacation will be taken at such time as agreed between the
Company and the Executive.

EXPENSES

The Company will pay or reimburse the Executive for all reasonable travel and
other reasonable out-of-pocket expenses actually and properly incurred by him in
connection with his duties in accordance with the Company's expense policy in
effect from time to time.

COMPENSATION

Salary

The Company will pay to the Executive, and the Executive hereby accepts as full
compensation for all his services and duties hereunder, a base salary of $15,000
per month. The Executive's base salary is payable in accordance with the
Company's standard salary payment schedule and is subject to source deductions
and other deductions required to be deducted and remitted under applicable state
or federal laws of the United States or Company policy in effect from time to
time.

Incentive Income

In addition to base salary, the Company will pay to the Executive additional
monthly compensation equal to three percent (3%) of net sales revenue received
by the Company and its subsidiary Guru Denim, Inc. during the month immediately
preceding payment, calculated monthly. For purposes of this Section 10.2, net
sales revenue means income from sales of goods and services by Guru Denim, Inc.,
minus the cost associated with things like returned or undeliverable
merchandise, bad debts and costs of collection (including factoring costs and
the costs of borrowing money to cover for bad debts and aged receivables).

BENEFITS

The Executive will be entitled to participate in any plans maintained from time
to time by the Company for the benefit of the Company's employees, including,
but not limited to, those pertaining to group life, accident, sickness and
medical insurance and pensions, all within the terms of such plans.
Participation by the Executive in any of the foregoing plans, programmes and
benefits is subject to the Executive being able to satisfy any pre-conditions of
general application to the participation of all employees in such plans. All of
the employee benefit plans referred to or contemplated by this Agreement will be
governed solely by the terms of the underlying plan documents and by applicable
law. Nothing in this Agreement will impair the Company's right to amend, modify,
replace and terminate any and all such plans in its sole discretion as permitted
by law. This Agreement is for the sole benefit of Executive and the Company, and
is not intended to create an employee benefit plan or to modify the terms of
existing plans except as expressly set forth herein.

TERMINATION

The Executive's employment hereunder may be terminated in each of the
circumstances in Sections 12.1 to 12.5 inclusive.

Death

This Agreement and the Executive's employment hereunder will terminate
immediately upon the death of the Executive. Any termination pursuant to this
Section will be deemed to be termination for cause.

Disability

The Company may terminate the Executive's employment hereunder if the Executive,
by reason of physical or mental disability, is unable to fulfil his obligations
and duties hereunder on a full time basis for a period of 4 months in any 12
month period (other than by reason of authorized vacation or leave).

Cause

The Company may terminate the Executive's employment hereunder immediately for
cause. The term "cause" will include, without limitation:

any failure by the Executive to observe and perform any of his covenants and
obligations under this Agreement, including but not limited to, the failure or
refusal of the Executive to comply with the lawful and reasonable directions or
instructions of the Company on any material matter;

fraud, dishonesty, negligence or wilful malfeasance by the Executive in
connection with the performance of his duties hereunder;

any commission of a crime by the Executive;

any intentional or willful conduct of Executive which in the opinion of the
Company, acting reasonably, tends to bring the Company into disrepute;

any use or abuse of alcohol or drugs by the Executive which adversely affects
the Executive's ability to perform his duties hereunder;

the failure of the Executive to meet certain reasonable performance objectives
that are defined by the Board and that are mutually agreed to in advance by the
Executive and the Company in writing, which failure is not cured to the
satisfaction of the Company within 15 days after written notice specifying such
failure in reasonable detail has been delivered to the Executive;

excessive absenteeism for whatever cause other than as contemplated within
Section 12.2 which, in the Company's sole determination, acting reasonably,
results in the Executive being unable to perform his duties hereunder; or

any act that would constitute cause under the common law of the State of
California.

Without Cause

The Company may terminate this Agreement and the employment of the Executive
hereunder at any time without cause and without notice immediately upon payment
of the amounts stipulated in Section 13.3, and after the effective date of such
termination, the Executive will be entitled to no further rights or benefits
hereunder or in connection with his employment by the Company and the Executive
hereby irrevocably waives any claims against the Company in that regard. The
foregoing amounts represent the Company's maximum termination and severance
obligations to the Executive. This provision will remain in full force and
effect unamended notwithstanding any other alterations to the Executive's terms
and conditions of employment or to this Agreement, whether fundamental or
otherwise, unless the Executive and the Company otherwise agree in writing.

Termination by the Executive

The Executive may terminate this Agreement and his employment with the Company
hereunder upon giving not less than 3 months written notice to the Company.

COMPENSATION ON TERMINATION

Compensation on Termination for Disability

During any period that the Executive fails to perform his duties hereunder as a
result of a physical or mental disability, the Executive will continue to
receive the salary payable to the Executive pursuant to and in accordance with
the terms of Article 10 until his employment is terminated pursuant to Section
12.2, provided that payments so made to the Executive will be reduced by the sum
of the amounts, if any, payable to the Executive under any disability benefit
plans of the Company or under any governmental disability insurance programmes
or other plans in which the Executive is a participant or pursuant to which the
Executive is entitled to receive benefits.

Compensation on Termination for Cause

If the Executive's employment is terminated for cause, then the Company will pay
the Executive his salary owing up to and including the date of termination and
upon making such payment the Company will have no further obligations to the
Executive under this Agreement or in connection with his employment by the
Company.

Compensation on Termination Without Cause

If the Executive's employment is terminated by the Company pursuant to Section
12.4 then the Company will pay to the Executive an amount, to be inclusive of
all termination and severance amounts payable under this Agreement and any
applicable laws, equal to twelve (12) months base salary, together with an
amount equal to one-twelfth (1/12th) of any monetary bonus to which the
Executive may be entitled multiplied by the number of fully completed months
during the calendar year in which termination occurs. All payments made to the
Executive under this Section will be less all applicable statutory deductions
and withholdings which the Company is required to make from time to time. The
amount payable under this Section will be paid to the Executive in equal monthly
installments on the first day of each month during the Time Period.
Notwithstanding the foregoing in the event that the Executive breaches his
obligations pursuant to Article 14 of this Agreement, in addition to any other
rights of the Company, the Company's obligation to pay any amounts due to the
Executive in excess of any minimum employee severance provided for in any
applicable California statute under this Section will terminate.

NON-COMPETITION AND NON-SOLICITATION

Non-Competition

The Executive will not, during the Time Period and within the Territory,

directly or indirectly carry on, engage in or participate in, any Competitive
Business either alone or in partnership or jointly or in conjunction with any
other Person; or

directly or indirectly assist (as principal, beneficiary, director, shareholder,
partner, nominee, executor, trustee, agent, servant, employee, independent
contractor, supplier, consultant, lender, guarantor, financier or in any other
capacity whatever) any Person to carry on, engage in or participate in a
Competitive Business; or

have any direct or indirect interest or concern (as principal, beneficiary,
director, shareholder, partner, nominee, executor, trustee, agent, servant,
employee, consultant, independent contractor, supplier, creditor or in any other
capacity whatever) in or with any Person, if any part of the activities of such
Person consists of carrying on, engaging in or participating in a Competitive
Business.

Non-Solicitation

During the Time Period, the Executive will not:

directly or indirectly solicit any Customer except for the sole benefit of the
Company or for a purpose that does not compete with the Company; or

directly or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer
except for the sole benefit of the Company or for a purpose that does not
compete with the Company; or

have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever) in or with any Person if any of the activities of
such Person or entity consists of soliciting any Customer, if such solicitation
is directly or indirectly intended to result in a sale of any product or service
to such Customer and is directly or indirectly competitive or potentially
competitive with any product or service then produced by the Business; or

on his behalf or on behalf of any Person, directly or indirectly contact
customers or clients of the Company to encourage such customers or clients to
cease or restrict doing business with the Company, or in any way interfere with
or attempt to disrupt the Company's customer and client relationships,
contractual or otherwise.

Employees

During the Time Period, the Executive will not, directly or indirectly solicit
or induce, or attempt to solicit or induce, or offer employment to, any
employee, independent contractor, or consultant of the Company to leave the
Company's employ or terminate services to the Company, except for the sole
benefit of the Company and with the prior written consent of the Board.

Exception

Nothing in this Article 14 will prevent the Executive from directly or
indirectly owning up to an aggregate of 1% of the issued capital stock of any
public company (other than the Company) the price of whose shares is quoted in a
published newspaper of general circulation.

Covenants Reasonable

The Executive agrees that:

the covenants contained in this Agreement are essential elements to this
Agreement and that the Company would not have entered into this Agreement
without them;

considering the market for the products of the Company, the Territory is
reasonable in order to protect the legitimate business interests of the Company;

since the breach by him of any of the provisions of this Article 14 would cause
serious and irreparable harm to the Company which could not adequately be
compensated for in damages and in the event of a breach by him of any of such
provisions, the Executive consents to an injunction being issued against
restraining from any further breach of any such provision, but the provisions of
this Section will not be construed so as to be a derogation of any other remedy
which the Company may have in the event of such breach; and

the Time Period will be extended by the time the Executive is in breach of any
provision of this Article 14.

Severability

If a court of competent jurisdiction determines that all or any portion of the
covenants set forth in this Article 14 are void or unenforceable in the
circumstances, then such void or unenforceable provision will, automatically and
without further act on the part of the parties hereto, but only as regards those
matters or parties before the court, be reduced in scope, territory or duration
of time to such an extent that such court would hold the same to be enforceable
in the circumstances before the court.

Covenants Independent

The existence of any claim or cause of action of the Executive against the
Company or any affiliate thereof whether pursuant to this Agreement or otherwise
will not constitute a defence to the enforcement by the Company of the
provisions of this Article 14.

GENERAL

Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Company and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, that form part of or affect this Agreement, or which induced any party
to enter into this Agreement or on which reliance is placed by any party, except
as specifically set forth in this Agreement.

Amendment

This Agreement may be amended or supplemented only by a written agreement signed
by each party.

Waiver of Rights

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement will be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement will constitute a
waiver of such right. No single or partial exercise of any such right will
preclude any other or further exercise of such right or the exercise of any
other right.

Applicable Law

This Agreement will be governed by and construed in accordance with the laws in
force in the State of California. Each party irrevocably submits to the sole and
exclusive jurisdiction of the courts of California with respect to any matter
arising hereunder or related hereto.

Time

Time is and will remain of the essence of this Agreement and all of its
provisions.

Notices

Any notice, demand or other communication (in this Section, a "notice") required
or permitted to be given or made hereunder must be in writing and will be
sufficiently given or made if:

delivered in person during normal business hours on a Business Day and left with
a receptionist or other responsible employee of the relevant party at the
applicable address set forth below;

sent by prepaid first class mail; or

sent by any electronic means of sending messages, including telex or facsimile
transmission, which produces a paper record ("Electronic Transmission") during
normal business hours on a Business Day, charges prepaid and confirmed by
prepaid first class mail;

in the case of a notice to the Executive, addressed to him at:

Jeffrey Lubell
1561 8th Street
Manhattan Beach, CA 90266

email: LubellJeff@aol.com

Facsimile: (310) 532-0322

with a copy to:

Michael Doland, Esq.
Doland & Gould LLP
12100 Wilshire Blvd.
Suite 730
Los Angeles, CA 90025

Facsimile: (310) 446-1363

and in the case of a notice to the Company, addressed to it at:

Gusana Explorations Inc.
244-2906 West Broadway
Vancouver, British Columbia, Canada V6K 1G8
Facsimile: (604) 662-7950

Attention:

Chairman of the Board



Each notice sent in accordance with this Section will be deemed to have been
received:

at the time on the day it was delivered;

at the beginning of business on the third Business Day after it was mailed
(excluding each Business Day during which there existed any general interruption
of postal services due to strike, lockout or other cause); or

one hour after they were sent on the same day that it was sent by Electronic
Transmission, or at the start of business on the first Business Day thereafter
if the day on which it was sent by Electronic Transmission was not a Business
Day.

The Executive or the Company may change the address for notice by giving notice
to each other as provided in this Section.

Assignment

This Agreement may not be assigned by the Executive, but may be assigned by the
Company to any successor in interest to the Business. If the Company does not
survive any merger, acquisition, or other reorganization, then it will make a
reasonable effort to obtain an assumption of this Agreement by the surviving
entity in such merger, acquisition, or other reorganization, but the failure to
obtain such assumption will not prevent or delay such merger, acquisition, or
other reorganization or relieve the Company of its obligations under this
Agreement. Subject thereto, this Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators,
legal personal representatives, successors (including any successor by reason of
amalgamation or statutory arrangement of any party) and permitted assigns.

Severability

Subject to Section 15.7, if any provision of this Agreement is determined to be
invalid or unenforceable, that will not affect the validity or enforceability of
any other provision hereof. The parties will in good faith negotiate a mutually
acceptable and enforceable substitute for the invalid or unenforceable
provision, which substitute will be as consistent as possible with the original
intent of the parties.

Further Assurances

Each party will do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at all time and from time to
time reasonably requests be done and or executed, in order to give full effect
to the provisions of this Agreement.

Independent Legal Advice

The Executive acknowledges that he has read and fully understand this Agreement
and he acknowledges and agrees that the Company has given him the opportunity to
seek, and has recommended that he obtain, independent legal advice with respect
to the subject matter of this Agreement. Further, the Executive hereby
represents and warrants to the Company that he has sought independent legal
advice or waives such advice.

Counterpart

This Agreement may be executed in counterpart, each of which, when so executed,
will be deemed to be an original copy hereof and thereof, and all such
counterparts together will constitute but one single agreement. Each party may
deliver a counterpart signature page by facsimile transmission.

IN WITNESS WHEREOF

the parties have duly executed this Agreement on the date first written above.



GUSANA EXPLORATIONS INC.

 

Per: /s/ Andrew Stewart

Name: Andrew Stewart

Title: President

 

SIGNED, SEALED and DELIVERED by JEFFREY LUBELL in the presence of:

/s/ Kymberly Lubell
Signature
Kymberly Lubell
Print Name
1561 8th Street
Address


Designer
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jeffrey Lubell
JEFFREY LUBELL

